Honorable K. H. Dal-1Y          Opinion No. Q-4957
County Attorney                 Re: County Commissioner may
Hutchinson County                   also serve as bus driver
Borger, Texas                       for a common 'schooldis-
                                    trict.
Dear Sir:
          Your request for o,pinionas to whether a county
commissioner would vacate his office by serving a8 a bus
driver for a school district not an independent one has been
received and carefully considered by 'thisdepartment. We
have been informed by the State Department of Education that
your county has no rural high school distrlcta and we.ass,ume
that you are referring to a common school district of the
county.
          Article 16, Section 40, of our State Constitution,
reads, in part, as follows:
          "No peraon shall hold or exercise, at the same
     time, more than ,one civil office of emolument, ex-
     cept that of Justice of the,PeaceA County Commis-
     sioner, Notary Public and . s . 0
          In the case of Gaal v. Townsend, 14 S.W. 365, cit-
ed by you in yo'urletter, Judge Galnea seems to lay down the
original interpretation of the above quoted constitutional
provision and used the following language:
          "Any of the offices named in the exception may
     be held with any other office, whether named in the
     exception or not."
          In spite of the express exemption enumerated in
the above constitutional provision, and in spite of Judge
Gaines' original interpretation of the provision in the case
Honorable K. H. Dally, Page 2   (o-4957)


of Gaal v. Townsend, supra, the co,urtaof Texas have imposed
an additional requirement to permit a person to hold two of-
fices, i.e., that the two offices must not be incompatible.
See the following authorities:

         Blencourt v. Parker, 27 Tex, 558;
         State v. Brlnkerhoff, 66 Tex. 45;
         Thomaa v. Abernathy Co,untyLine Independent
         School District, 290 S.W. 152;
         State V. Martin, 51 S.W. (2d) 815.
We think the case of Luera v. State, 63 S.W. (2d) 699, men-
tioned in your letter, when properly analyzed, can be harmon-
ized with the above cited case8 inasmuch as the question of
incompatibility was neither raised, involved nor considered
in the Luera ease. Ye enclose herewith a copy of Opinion No.
b-998 of this department (mentioned in your letter). We think
this opinion is correct and hereby re-affirm same.
          Article 2687a, Vernon's Annotated Texas Civil Stat-
utes, reade as follows:
         "The trustees of any school district, common
    or independent, making provision for the transport-
    ation of pupils to and from school, shall for such
    purpose employ or contract with a responsible per-
    fionor firm. No person ahall be employed to trans-
    port puplla,who la not at least twenty-one years
    of age and a competent driver of motor vehicles
    and sound in body and mind. All motor vehicles op-
    erated by school districts, directly or by con-
    tract, in the transportatlan of pupils shall be
    covered and so glassed or curtained at the sides
    and rear aa to protect the puplla from the incle-
    menciea of the weather, and shall at all times be
    equipped with efficient lights and brakes. The
    drlvers of all school transportation vehicles shall
    be required to give bond for such amount aa the
    Board of Trustees of the district may prescribe,
    not leas than $2,000.00, payable to the district,
    and conditioned upon the faithful and careful dls-
    charge of their d,utiesfor the protection of the
    pupils under their charge and faithful performance
    of the contract with School Board; and they shall,
    before crossing any railroad or interurban railway
    tracti, bring their vehicles to a dead stop. Fall-
    ure to stop before crossing such railway afi provided
Honorable K. H. Dally, Page 3   (o-4957)

       herein shall forfeit the driver's contract and, in
       case of accident to p,upilsor vehicles the bond
       shall be forfeited and the amount and all right
       thereunder shall be detertined by a court of com-
       petent jurisdiction. Acta 1929, 41st Leg., 1st
       C.S., pm 96, ch. 42, gl."
         A public office is something different from a pub-
lic contract. 34 Tex. Jur., p0 324. A bus driver for a com-
mon school district is clearly not a public officer. We have
carefully examined the statutes and are unable to perceive
any incompatibility between the office of county commissioner
and the employment of a bus driver for a common echo01 dia-
trict.
         It is therefore our opinion that a county commls-
sioner would not vacate hia office as commissioner by serv-
ing as a bus driver for a common school district.
                                      Very truly yours
                                ATTORWEY GENERAL OF TEXAS
                                By    /a/ Wm. J. Fanning
                                      Wm. J. Fanning
                                           Assistant

WFJ:mp:zt
Encl.
                 APPROVED ROV 13,    1942

                 /B/ Gerald C. Mann
                 ATTORNEY GENERAL OF TEXAS


                                               Approved
                                                Opinion
                                              Cammlttee
                                              By B.U.B
                                                Chalrman